DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/22 has been entered.
Response to Amendment
The Amendment filed 10/20/22 has been entered. Claims 1 and 8 have been amended. New claims 18-22 have been entered. Claims 1-5, 8, and 16-22 are addressed in the following office action.
Claim Objections
Claim 21 objected to because of the following informalities: “apexes are” should read “apexes that are”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-5, 8, and 16-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ferrera et al. (US 2011/0160763).
Regarding claim 1, an invention relating to vascular occlusion removal devices, Ferrera discloses (Figs. 12A-D & 33A-F) a method for the removal of an occlusion from a vasculature system (Par. 0279), the method comprising: positioning a catheter (3310 & 3315) through the occlusion in a blood vessel until a distal tip of the catheter extends beyond the occlusion (Par. 0280); deploying a thromboembolic separator [i.e. an expandable tip assembly comprising a scaffold (1210/3325; Par. 0007, 0193, 0406)] from a lumen of the catheter (Par. 0283), wherein the thromboembolic separator is folded at a plurality of apexes in a collapsed configuration (see annotated figure below) and expands at least partially inside the occlusion into a deployed configuration (see annotated figure below) engaging the occlusion in order to remove it from the vessel (Par. 0283-0284); and retracting the catheter, the thromboembolic separator, or both from the vasculature while the occlusion remains at least partially engaged by the thromboembolic separator (Par. 0249 & 0285).

    PNG
    media_image1.png
    264
    668
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    473
    830
    media_image2.png
    Greyscale

Regarding claim 2, Ferrera discloses the method of claim 1. Ferrera discloses further comprising retracting the thromboembolic separator partially or completely into the lumen of the catheter (Par. 0285).
Regarding claim 3, Ferrera discloses the method of claim 1. Ferrera discloses further comprising inflating a balloon in the blood vessel to reduce or arrest blood flow (Par. 0154, 0286, 0274).
Regarding claim 4, Ferrera discloses the method of claim 1. Ferrera further discloses wherein positioning the catheter comprises: forming a percutaneous incision into the vasculature; and introducing one or more catheters through the percutaneous incision and into the blood vessel (Par. 0154).
Regarding claim 5, Ferrera discloses the method of claim 1. Ferrera discloses further comprising: injecting contrast dye into the vasculature system, wherein the contrast dye is dispersed by blood flow; visualizing the vasculature with fluoroscopy, wherein the contrast dye delineates the vasculature system; and advancing the catheter through the vasculature to reach the vessel under fluoroscopy (Par. 0154 & 0292).
Regarding claim 8, Ferrera discloses the method of claim 1. Ferrera further discloses wherein retracting the catheter [i.e. microcatheter], retriever, or both, comprises retracting the thromboembolic separator into the lumen of the catheter [i.e. guide catheter] and removing the thromboembolic separator from the vasculature system, while the catheter remains in the vessel (Par. 0285).
Regarding claim 16, Ferrera discloses the method of claim 1. Ferrera further discloses wherein: the thromboembolic separator comprises a plurality of engagement cages [i.e. segments (Par. 0205)]; deploying the thromboembolic separator comprises expanding the plurality of engagement cages to engage the occlusion in order to remove it from the vessel (Par. 0283-0284); and wherein retracting the catheter, thromboembolic separator, or both, comprises retracting the thromboembolic separator into the lumen of the catheter while the engagement cages engage the occlusion (Par. 0249 & 0285).
Regarding claim 17, Ferrera discloses the method of claim 16. Ferrera further discloses wherein each of the plurality of engagement cages comprises an attached pair of peaks (see annotated figure below) and expanding the engagement cages comprises expanding portions of the cages into contact with surrounding walls of the blood vessel (Par. 0282-0284).

    PNG
    media_image3.png
    225
    568
    media_image3.png
    Greyscale

Regarding claim 18, Ferrera discloses the method of claim 16. Ferrera further discloses wherein the thromboembolic separator comprises a plurality of engagement cages capable of partially or fully enveloping the occlusion (Par. 0205 & 0242).
Regarding claim 19, Ferrera discloses the method of claim 1. Ferrera further discloses wherein the thromboembolic separator comprises a plurality of uprights [i.e. bridges (see annotated figure below)] and a multiplicity of apexes [i.e. peaks of struts (see annotated figure below)] extending between said uprights (Par. 0205).
Regarding claim 20, Ferrera discloses the method of claim 19. Ferrera further discloses (Fig. 12C) wherein the apexes are defined by pairs of struts that extend at an angle from their attachment points to the uprights until they meet a strut extending from an opposite direction (Par. 0205).
Regarding claim 21, Ferrera discloses the method of claim 20. Ferrera further discloses wherein the thromboembolic separator further comprises a second group of apexes that extend inwardly toward the central longitudinal axis of the separator, and the second group of apexes comprises pairs of opposing apexes are coupled one to another [i.e. pairs of apexes are on opposing sides of the longitudinal axis of the device].

    PNG
    media_image4.png
    454
    839
    media_image4.png
    Greyscale

Regarding claim 22, Ferrera discloses the method of claim 21. Ferrera further discloses wherein at least some of the uprights and a first group of apexes are disposed about a central longitudinal axis of the separator, and the uprights are generally parallel over an entire length of the separator (see annotated figure below).

    PNG
    media_image5.png
    236
    897
    media_image5.png
    Greyscale

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 10/20/22, with respect to the rejections of claims  under 102(b) and 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
	/RICHARD G LOUIS/              Primary Examiner, Art Unit 3771